ITEMID: 001-88731
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: LEHEL v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Antonella Mularoni;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: The applicant, Mr Róbert Lehel, is a Hungarian national who was born in 1973 and lives in Üröm. He is represented before the Court by Ms Sz. Gabos, a lawyer practising in Budapest. The respondent Government are represented by Mr L. Höltzl, Agent, Ministry of Justice and Law Enforcement.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 13 September 1997 the applicant was arrested on the charge of having stolen a car. He was in pre-trial detention until 25 November 1997.
On 23 January 2002 a bill of indictment was preferred. The applicant was charged with having trafficked in stolen goods.
After having held several hearings and obtained the opinions of experts, on 10 September 2007 the Buda Surroundings District Court found the applicant guilty as charged and sentenced him to six months’ imprisonment, the execution being suspended for a probationary period of two years.
On appeal, on 15 April 2008 the Pest County Regional Court re-characterised the applicant’s offence as complicity, an offence punishable with up to one year’s imprisonment. The court appreciated the long time which had elapsed since the commission of the offence as an important mitigating factor and decided to dispense with imposing a punishment. Instead, it formally reprimanded the applicant.
